Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  The 132 declaration executed by Masaaki KOTAKE is sufficient to overcome the prior art rejections as it evidences unexpected improvement in sensitivity, resolution, line edge roughness and elimination of radial defects
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 7-9  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,7 and 8 of U.S. Patent No. 9904172. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claim 1 recites repeating unit 
    PNG
    media_image1.png
    142
    180
    media_image1.png
    Greyscale
, where L can be H, f can be 1-3, and s can be 0 or 1.  Claim 2 recites a repeating unit equivalent to B1 of the claims, claim 4 recites indene, acenaphthalene repeating units, claim 7 recites a PAG carboxylate quencher, claim 8 recites a PAG
	The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where f is 2 or 3.

Claims 2 and 7-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9969829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claim 1 recites repeating unit 
    PNG
    media_image2.png
    120
    163
    media_image2.png
    Greyscale
, where L can be H, Rx and Ry can be alkyl, f can be 1-3, and s can be 0 or 1.  Claim 2 recites a repeating unit equivalent to B1 of the claims, claims 3 and 4 recite indene, acenaphthalene repeating units, claims 5-8 recite a PAG repeating units. Claims 9-19 recite a resist and  its exposure and processing
	The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where f is 2 or 3

Claims 2 and 7-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10120279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claim 1 recites a sulfonium quencher, Claim 3 recites repeating unit 
    PNG
    media_image3.png
    186
    238
    media_image3.png
    Greyscale
, where W can be H, Rx and Ry can be alkyl, g can be 1-3, and y can be 0 to 2.  Claim 13 recites a repeating unit equivalent to B1 of the claims, claim 2 recites indene, acenaphthalene repeating units and B4.  Claim 4 recites a PAG repeating units. Claims 10-13 recite a resist, components  and  its exposure and processing. 
	The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where g is 2 or 3.

Claims 2 and 7-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10725377. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claims 1,3 and 4 recites a sulfonium quencher and an acid generator, Claims 3 and 4 recites repeating unit 
    PNG
    media_image3.png
    186
    238
    media_image3.png
    Greyscale
, where W can be H, Rx and Ry can be alkyl, g can be 1-3, and y can be 0 to 2.  Claims 1,3 and 4 recites a repeating unit equivalent to B1 of the claims, claim 2 recites indene, acenaphthalene repeating units and B4.  Claim 4 recites a PAG repeating units. Claims 16-17 recite a resist exposure and processing. 
	The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where g is 2 or 3.

Claims 2 and 7-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11231650. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claim 1 recites a sulfonium  acid generator, Claims 3  recites repeating unit 
    PNG
    media_image3.png
    186
    238
    media_image3.png
    Greyscale
, where W can be H, Rx and Ry can be alkyl, g can be 1-3, and y can be 0 to 2.  Claim 1 recites a repeating unit equivalent to B1 of the claims, claim 2 recites indene, acenaphthalene repeating units and B4.  Claim 4 recites a PAG repeating units. Claims 6-17 recite a resist exposure and processing. 
	The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where g is 2 or 3.

Claims 2 and 7-15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/799129 (20200301275). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claim 1 recites a sulfonium  acid generator, Claims 1  recites repeating unit 
    PNG
    media_image3.png
    186
    238
    media_image3.png
    Greyscale
, where W can be H, Rx and Ry can be alkyl, g can be 1-3, and y can be 0 to 2.  Claim 1 recites a repeating unit equivalent to B1 of the claims, claim 2 recites indene, acenaphthalene repeating units .  Claims 5-20 recite a resist exposure and processing. 
The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where g is 2 or 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2 and 7-15  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/798842 (20200301274). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims embrace the same polymers and resists in claimed embodiments.
Claim 1 recites a sulfonium  acid generator and a quencher, Claims 1  recites repeating unit 
    PNG
    media_image3.png
    186
    238
    media_image3.png
    Greyscale
, where W can be H, Rx and Ry can be alkyl, g can be 1-3, and y can be 0 to 2.  Claim 1 recites a repeating unit equivalent to B1 of the claims, claim 2 recites indene, acenaphthalene repeating units .  Claims 5-16 recite a resist exposure and processing. 
The ODP is raised to forestall the possibility of dual ownership for the polymers and resists where g is 2 or 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378. The examiner can normally be reached 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 25, 2022